      Case 1:18-cv-01294-SAG Document 26 Filed 10/03/19 Page 1 of 9



                          IN THE U.S. DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

Kristin Hoey                                  *

       Plaintiff                              *

v.                                            *       Case No. 1:18-cv-01294-SAG

                                              *
The Office, LLC et al.
                                              *
      Defendants.
____________________________________/

                           JOINT MOTION TO APPROVE
                         FLSA SETTLEMENT AGREEMENT

       The parties jointly move that the Court approve the attached Settlement Agreement

(Exh. 1). In support of this Motion, the parties state as follows:

       1.      Generally speaking, “[u]nder the FLSA, ‘there is a judicial prohibition

against the unsupervised waiver or settlement of claims.’ ” Kianpour v. Restaurant Zone,

Inc., et al., DKC 11-0802, 2011 WL 5375082, *2 (D. Md. Nov. 4, 2011) (quoting Taylor

v. Progress Energy, Inc., 493 F.3d 454, 460 (4th Cir. 2007)); see also Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2nd Cir. 2015) (“Thus, Rule 41(a)(1)(A)(ii) stipulated

dismissals settling FLSA claims with prejudice require the approval of the district court or

the DOL to take effect.), Duprey v. Scotts Co. LLC, 30 F. Supp. 3d 404, 407 n.2 (D. Md.

2014) (discussing issues of dismissal under Fed. R. Civ. P. 41(a)(1)(A) and noting that the

Eleventh Circuit has held that all FLSA settlements require court approval.).

“Nevertheless, ‘[c]laims for FLSA violations can … be settled when the settlement is

supervised by the [Department of Labor] or a court.’ ” Id. (quoting Taylor, 415 F.3d at

374 (alterations in original); see also Gionfriddo et al. v. Jason Zink, LLC, et al., RDB 09-
      Case 1:18-cv-01294-SAG Document 26 Filed 10/03/19 Page 2 of 9



1733, 2011 WL 2791136, *2 (D. Md. July 15, 2011) (“Settlement agreements that resolve

claims pursuant to the FLSA must receive court approval.”). In general, Courts review

FLSA settlements to ensure a fair and reasonable resolution of a bona fide dispute. Duprey,

30 F. Supp. 3d at 407-08.

       2.        Although the Fourth Circuit has not directly addressed the factors to be

considered in approving FLSA settlements, “district courts in this circuit typically employ

the considerations set forth by the Eleventh Circuit” in Lynn’s Food Stores v. United States,

679 F.2d 1350, 1354 (11th Cir. 1982). Saman v. LBDP, Inc., No. DKC–12–1083, 2013 WL

2949047, at *3 (D. Md. June 13, 2013) (citing Hoffman v. First Student, Inc., No. WDQ–

06–1882, 2010 WL 1176641, at *2 (D. Md. Mar. 23, 2010); Lopez v. NTI, LLC, 748

F.Supp.2d 471, 478 (D. Md. 2010)); see also Nyamira v. Little Kampala Services, LLC,

2018 WL 5026371 at *2 (D. Md. Oct. 17, 2018). The settlement must ‘reflect[ ] a fair and

reasonable resolution of a bona fide dispute over FLSA provisions,’ which includes a

finding with regard to (1) whether there are FLSA issues actually in dispute, (2) the fairness

and reasonableness of the settlement in light of the relevant factors from Rule 23, and (3)

the reasonableness of the attorneys’ fees, if included in the agreement.” Duprey, 30 F.

Supp. 3d at 408 (citing Saman, 2013 WL 2949047 at *3). See also Lomascolo v. Parsons

Brinckerhoff, Inc., No. 08–1310, 2009 WL 3094955, at *10 (E.D. Va. Sept. 28, 2009);

Lane v. Ko–Me, LLC, No. DKC–10–2261, 2011 WL 3880427, at *2–3 (D. Md. Aug. 31,

2011)). “These factors are most likely to be satisfied where there is an ‘assurance of an

adversarial context’ and the employee is ‘represented by an attorney who can protect [his]

rights under the statute.’ ” Duprey, 30 F. Supp. 3d at 408 (citing Lynn’s Food Stores, 679

F.2d at 1354).




                                              2
      Case 1:18-cv-01294-SAG Document 26 Filed 10/03/19 Page 3 of 9



         3.    As detailed in the Plaintiff’s Complaint, this is a case involving a restaurant

employee who was employed by The Office, LLC, and who alleges that she was not paid

any wages, including both minimum and overtime wages. (ECF Doc. 1).

         4.    Defendants, on the other hand, deny Plaintiff’s allegations, deny any

wrongdoing, and maintain that Plaintiff has been paid all wages due to her.

         5.    Plaintiff, without the benefit of discovery, and based on her recollections,

provided sufficient information to an expert to generate estimated damages.            These

damages and report were sent to Defendants.

         6.    Similarly, without discovery production or the benefit of depositions,

Defendants provided an alternate computation based on their rough factual allegations and

understandings. Moreover, Defendants, without admitting liability, offered to settle with

Plaintiff at treble (3x) damages based on their provided calculation.

         7.    Given the case had been pending for some time, acknowledging that

Plaintiff’s damage calculations are based on some degree of uncertainty, to resolve the

matter without further costs and litigation, and without accepting all the factual allegations

underpinning Defendants’ calculations, Plaintiff accepted Defendants’ offer of treble

damages based on Defendants’ calculations.

         8.    As per the attached Settlement Agreement (Exh. 1), Plaintiff Hoey will

recover $18,880.54, a value that represents 1.3 times her damages as calculated under

Plaintiff’s damage model, and treble (3x) damages as calculated under Defendants’ damage

model.

         9.    This amount represents the full amount of allegedly unpaid minimum and

overtime wages with an additional thirty cents ($0.30) on the dollar in liquidated damages.




                                              3
      Case 1:18-cv-01294-SAG Document 26 Filed 10/03/19 Page 4 of 9



The parties represent that this value was reached through negotiations at arms-length,

including protracted and vigorous negotiations over the payment and settlement terms as

well as attorneys’ fees, which are discussed below.1

        10.     The parties therefore agree that the Settlement Agreement represents a fair

and reasonable settlement of the disputed claims at issue in this case.

        11.     There remain two additional issues requiring the Court’s attention: (1) the

maintenance of continuing jurisdiction over this case to supervise the settlement payments;

and (2) approval of the Attorneys’ Fees and Costs.

        12.     With respect to the issue of continuing jurisdiction, the parties have agreed

to request that the Court maintain continuing jurisdiction over this case to supervise the

settlement payments. This provision fulfills the Court’s proper supervisory role in assuring

that no FLSA case is dismissed absent fair and reasonable wage payment to plaintiff

workers. The parties bring to the Court the following paragraph set forth in the Settlement

Agreement:

        16. CONTINUING JURISDICTION. The Parties agree, and the Court by its
        approval of this Agreement agrees, that the Court shall have continuing jurisdiction
        to enforce the terms of this Agreement, resolve any disputes arising out of the
        Agreement, and supervise all payments by the Defendants of all consideration to
        the Plaintiff and Plaintiff’s counsel. Within fifteen (15) days after the last payment
        made to Plaintiff and Plaintiff’s counsel by Defendants, the Parties agree to file a
        Notice of Stipulated Dismissal with the Court, dismissing this Lawsuit against the
        Defendants with prejudice. The Parties further agree to execute and/or have
        executed by their respective counsel, any such additional documents as may be
        reasonably necessary to effectuate the dismissal with prejudice of this Lawsuit
        against the Defendants.




1
        Plaintiff accepted the offer of $18,880.54 on July 23, 2019, but the terms surrounding
settlement were not agreed upon and finalized until September 9, 2019.


                                                4
      Case 1:18-cv-01294-SAG Document 26 Filed 10/03/19 Page 5 of 9



       13.     Continuing jurisdiction and Court supervision of this settlement is required

because the payment of both the settlement amount and attorneys’ fees and costs are to be

made in four (4) separate monthly installments.

       14.     By approving this Settlement Agreement, the Court is agreeing to maintain

jurisdiction over this case, and once final payment is made, counsel will so notify the Court

and the case shall be dismissed with prejudice. (Appropriate language is set forth in the

proposed Order attached hereto to this Motion).

       15.     Finally, there remains the issue of Attorneys’ Fees and Costs. “[W]here a

proposed settlement of FLSA claims includes a provision regarding attorneys’ fees, the

reasonableness of the award must also ‘be independently assessed, regardless of whether

there is any suggestion that a conflict of interest taints the amount the wronged employee

recovers under a settlement agreement.’” Saman, 2013 WL 2949047, at *3 (quoting Lane,

2011 WL 3880427, at *3); see also Kianpour, 2011 WL 5375082, at *3, Nyamira, 2018

WL 5026371, at * 4, Cerritos v. 4806 Rugby Avenue LLC, 2018 WL 2290706 at *3 (D.

Md. May 18, 2018), Dominguez v. Microfit Auto Parts, Inc. et al., 2019 WL 423403 at *4

(D. Md. Feb. 4, 2019). “In making that assessment, courts typically ‘use the principles of

the traditional lodestar method as a guide.’” Lane, 2011 WL 3880427, at *3 (citation

omitted). The lodestar amount is “defined as a reasonable hourly rate multiplied by hours

reasonably expended.” Riveros v. WWK Construction, Inc., No. PJM 15-193, 2015 WL

5897749, at *4 (D. Md. Oct. 5, 2015) (citation omitted).

       16.     Under the Settlement Agreement, Plaintiffs’ counsel would receive

$16,000.00 for Attorneys’ Fees and Costs incurred. See Exhibit 1. Both parties submit

that attorneys’ fees and costs were negotiated separately and only after a resolution was




                                             5
      Case 1:18-cv-01294-SAG Document 26 Filed 10/03/19 Page 6 of 9



reached with respect to the Plaintiff’s settlement outcomes. Given the significant relief

achieved for the Plaintiff, and the fact that fees and costs were negotiated separately and

secondarily to the Plaintiff’s personal outcomes, judicial scrutiny of the amount of fees and

costs to be paid is unnecessary.2

        17.      Nevertheless, to the extent that the Court desire to carefully review the

proposed fee and cost award for reasonableness, Plaintiff’s counsel submits Declarations

together with their detailed billing statement. See Exhibits 2, 3 and 4. As detailed in his

billing statement, Howard B. Hoffman has worked on Plaintiff’s claims at the hourly rate

of $400.00,3 and has worked 20.3 hours. See Exhibit 2 and 2-A. Jordan S. Liew, an

associate attorney employed by Hoffman, who is an experienced and capable attorney

admitted in the State of Maryland, worked on Plaintiffs’ claims at an hourly rate of

$205.00,4 and worked 24.5 hours. See Exhibit 3. Scott E. Kraff, an associate attorney


2
         If a motion demonstrates that a proposed fee award was agreed upon separately and without
regard to the amount paid to the Plaintiff, then unless there is reason to believe that the Plaintiff’s
recovery was somehow adversely affected by the amount of fees to be paid to the attorney, the
Court will approve the settlement without separately considering the reasonableness of the fee to
be paid to Plaintiff’s counsel. See also Phelps v. Detail USA, Inc., 2012 WL 254113, at *2 (M.D.
Fla. Jan. 19, 2012) (“[W]hen attorney’s fees are negotiated separately from payment to plaintiff(s),
‘an in depth analysis [of the reasonableness of the fees] is not necessary unless the unreasonableness
is apparent from the face of the documents.’”) (citation omitted).
3
         Mr. Hoffman has over 19 years of relevant legal experience. The requested hourly rate –
$400 an hour – falls within the range specified by Appendix B of the Local Rules for the United
States District Court for the District of Maryland and was awarded to Hoffman in Jackson et al. v.
Egira, LLC, et al., RDB 14-3114, 2016 WL 5815850 (D. Md. Oct. 5, 2016), where the Court
overruled objections to the claimed hourly rate of $400. Specifically, L.R. Appendix B provides
that an attorney who has been admitted to the bar between fifteen and nineteen years may
reasonably charge an hourly rate between $275 and $425. This Court has previously held that Mr.
Hoffman’s requested rate of $400.00/hour is both “presumptively reasonable,” and “reasonable
considering Mr. Hoffman’s years of experience in wage and hour law.” Dominguez, 2019 WL
423403 at *6 n.4.
4
         Mr. Liew has 3 years of experience and the requested rate of $205.00/hour falls within the
range listed by L.R. Appendix B(3)(a), which provides that an attorney with less than 5 years of
experience bills between $150.00 to $225.00. The requested rate is both “presumptively
reasonable” for falling within the appropriate range and “reasonable considering Mr. Liew
conducted the… majority of the work on the matter.” Dominguez, 2019 WL 423403 at *6 n.4.



                                                  6
     Case 1:18-cv-01294-SAG Document 26 Filed 10/03/19 Page 7 of 9



employed by Hoffman, who is an experienced and capable attorney admitted in the State

of Maryland, worked on Plaintiffs’ claims at the hourly rate of $205.00, and has worked

12.4 hours. See Exhibit 4. Additionally, Gregory B. Herbers, an associate attorney

formerly employed by Hoffman who is an experienced and capable attorney admitted in

the State of Maryland, worked on Plaintiff’s claims at the hourly rate of $205.00, and has

worked 5.3 hours. See Exhibit 2, ¶4. The total amount of legal fees incurred to date is

$16,771.00.

       18.     In addition to the above, costs in this case amount to a total of $1,050.99.

See Exhibit 2 ¶ 5; see also Exhibit 2-A. As such, the total amount of attorneys’ fees and

expenses incurred by Plaintiff’s counsel in this litigation as of October 2, 2019 is

approximately $17,821.99. See Exhibit 2, ¶6. (Even if the Settlement Agreement is

approved, this will increase as counsel has continuing obligations in this case due to both

the settlement monies and attorneys’ fees and costs being paid in installments). In light of

these figures, the amount of Attorneys’ Fees and Costs that Plaintiff’s counsel would

receive under the Agreement is reasonable under the lodestar evaluation, and in fact

represents a reduction and compromise in the amount of attorneys’ fees and costs claimed

by counsel (a discount of $1,821.99 to be precise).

       19.     “When all parties are represented by counsel of their choice in connection

with the negotiations that led to the Settlement, there is a presumption that the Settlement

was not the product of fraud or collusion.” Melendez v. Delcerq. Inc., 2016 WL 3387235

at *5 (D. Md., Jun. 14, 2016).

       20.     Here there is an absence of any credible evidence of fraud or collusion

between counsel. Plaintiff and Defendants’ counsel are experienced in employment




                                             7
     Case 1:18-cv-01294-SAG Document 26 Filed 10/03/19 Page 8 of 9



litigation, including single-party and collective-action wage and hour litigation. Their

clients have agreed to the payment and terms represented in the Settlement Agreement and

parties counsel have recommended that their clients accept and sign the Agreement.

       WHEREFORE, the parties request that this Court approve the proposed Settlement

Agreement as a fair and reasonable resolution of the parties’ FLSA dispute and approve

and issue the proposed Order implementing the terms of the Settlement Agreement.



                                Respectfully submitted,



 ___/s/___________________                     ___/s/_with permission_________
 Howard B. Hoffman, Esq. #25965                Michael J. Neary, Esq. #17396
 Jordan S. Liew, Esq. #20509                   Lerch, Early & Brewer, Chartered
 Scott E. Kraff, Esq. # 20899                  7600 Wisconsin Ave., Suite 700
 Hoffman Employment Law, LLC                   Bethesda, MD 20814
 600 Jefferson Plaza, Suite 204                (301) 657-0740 (phone)
 Rockville, Maryland 20852                     (301) 347-1790 (fax)
 (301) 251-3752 (phone)                        mjneary@lerchearly.com
 (301) 251-3753 (fax)
 hhoffman@hoholaw.com                          Counsel for Defendants
 jliew@hoholaw.com
 skraff@hoholaw.com

 Counsel for Plaintiff




                                           8
     Case 1:18-cv-01294-SAG Document 26 Filed 10/03/19 Page 9 of 9



                            CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of October, 2019, a copy of the foregoing Joint

Motion to Approve FLSA Settlement Agreement, along with all Exhibits and other

attachments, was filed via the Electronic Case Filing System (ECF) maintained by the U.S.

District Court for the District of Maryland, and is available for viewing and downloading

from the ECF system.



                                     __________/s/______________
                                     Jordan S. Liew




                                            9
